NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             LINSAY A., Appellant,

                                         v.

      DEPARTMENT OF CHILD SAFETY, K.R., A.H., J.V., Appellees.

                              No. 1 CA-JV 21-0191
                                FILED 10-28-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD532407
                 The Honorable Jeffrey A. Rueter, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Interim Public Advocate, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
                           LINSAY A. v. DCS et al.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the court, in which Presiding
Judge D. Steven Williams and Judge James B. Morse Jr. joined.


G A S S, Judge:

¶1           Mother appeals the superior court’s order terminating her
parental rights to K.R., A.H., and J.V., her biological children. Because
reasonable evidence supports the superior court’s order, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the evidence, and reasonable inferences to
be drawn from it, in the light most favorable to affirming the superior
court’s decision. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282,
¶ 13 (App. 2002).

¶3           The Department of Child Safety (DCS) took temporary
custody of the children after maternal grandmother reported she found a
glass pipe and a white crystal substance inside mother’s purse. Maternal
grandmother found mother’s purse beneath J.V.’s car seat and within the
children’s reach. When officers arrived and searched mother’s home,
mother was gone, she had left the children, and she did not respond to any
calls.

¶4             DCS placed K.R. and A.H. with maternal grandmother and
her husband, with whom they had “lived on and off” for most of their lives.
DCS initially placed J.V.—eleven months old at the time—with father. J.V.’s
father refused to engage in the services DCS offered him so DCS removed
J.V. DCS could not place J.V. with maternal grandmother and J.V.’s siblings
because maternal grandmother was unable to handle such a young child
while also caring for K.R. and A.H. Because no other family member could
care for J.V., DCS placed J.V. in a licensed foster home.

¶5            DCS referred mother to Terros for substance abuse services,
but Terros did not recommend services because mother did not fully
disclose her history of substance abuse. Mother initially participated in
drug testing, but she stopped testing in May 2019 and did not complete any
substance abuse programs. Mother failed to establish “any significant
period of sobriety.” DCS also referred mother to counseling and a parent


                                       2
                          LINSAY A. v. DCS et al.
                           Decision of the Court

aide. Mother often cancelled her counseling sessions—only completing
three sessions—and twice unsuccessfully closed out the parent aide service.

¶6            DCS filed a termination motion alleging—as to mother—
chronic substance abuse and fifteen months out-of-home placement. See
A.R.S. § 8-533.B.3, .8(c). DCS further alleged termination of parental rights
was in the children’s best interests because the adoptive placements were
meeting each child’s needs.

¶7              The superior court held a contested termination hearing. At
the hearing, the DCS case manager testified mother could not provide a
“safe and stable environment” for the children because of her chronic
substance abuse. Further, mother refused employment assistance and
insisted on remaining self-employed, but she failed to provide proof of
income. Because mother lacked financial resources, she could not take
advantage of DCS’s housing support. In short, mother did not modify her
lifestyle to care for the children.

¶8            In contrast, maternal grandmother and her husband were
providing K.R. and A.H. with a “loving and nurturing home environment.”
K.R. and A.H. were “growing” and developing “healthy attachments”
while also maintaining relationships with family. J.V. was making
significant progress and appeared to be “active and happy” with the foster-
home placement. Though maternal grandmother and her husband could
not care for J.V., they “facilitat[ed] visits between all siblings.” The case
manager testified both placements were adoptive and termination would
provide the children permanency and supportive homes.

¶9           The superior court found DCS proved by clear and
convincing evidence both statutory grounds for termination. The superior
court also found termination was in the children’s best interests because
they “would be in a safe, stable environment free from substance abuse and
with caregivers [who] are able to meet [their] needs.”

¶10            Mother timely appealed. This court has jurisdiction under
article VI, section 9, of the Arizona Constitution, and A.R.S. §§ 8-235.A, 12-
120.21.A.1, and 12-2101.A.1.

                                ANALYSIS

¶11            Because mother does not challenge the statutory grounds for
termination, she has abandoned that argument. See Crystal E. v. Dep’t of
Child Safety, 241 Ariz. 576, 577, ¶ 5 (App. 2017). Instead, mother argues the



                                      3
                           LINSAY A. v. DCS et al.
                            Decision of the Court

superior court abused its discretion in making its best-interests
determination because it discounted the separation of the children.

¶12            The superior court must find by a preponderance of the
evidence termination is in the children’s best interests. Kent K. v. Bobby M.,
210 Ariz. 279, 288, ¶ 41 (2005). Because the superior court “is in the best
position to weigh the evidence, observe the parties, judge the credibility of
witnesses, and resolve disputed facts[,]” this court will affirm an order
terminating parental rights if supported by reasonable evidence. Jordan C.
v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009). The children’s
“interest in stability and security” must be the superior court’s primary
focus. Alma S. v. Ariz. Dep’t of Child Safety, 245 Ariz. 146, 150, ¶ 12 (2018).
Termination is in the children’s best interests if either: (1) the children will
benefit from termination; or (2) failing to terminate the parent-child
relationship will harm the children. Maricopa Cnty. Juv. Action No. JS-
500274, 167 Ariz. 1, 5 (1990). Because the superior court’s primary
consideration is the best interests of the children, it has substantial
discretion when placing dependent children. Antonio P. v. Ariz. Dep’t of
Econ. Sec., 218 Ariz. 402, 404, ¶ 8 (App. 2008).

¶13           The superior court did not ignore or discount the significance
of placing the children in separate homes. It directly addressed this issue.
The case manager testified DCS sought kinship placement for J.V., but no
family member was able and “willing to provide a permanent stable home.”
Consistent with that evidence, the superior court found J.V. could not live
with maternal grandmother and DCS could not obtain an alternative
kinship placement for J.V. with the other children. The superior court
considered the sibling relationships, specifically noting maternal
grandmother facilitated and maintained the sibling relationships
throughout the dependency. And both placements intended to continue
facilitating those relationships after the termination and subsequent
adoption.

¶14           Though placing siblings together is an important
consideration, other factors such as stability, security, health, and safety are
paramount. See Demetrius L. v. Joshlynn F., 239 Ariz. 1, 4, ¶ 15 (2016); see also
Ariz. R.P. Juv. Ct. 36. In that regard, by the time of the termination hearing,
K.R. and A.H. had been in out-of-home placement with maternal
grandmother for two years, and J.V. had “been placed in the licensed
adoptive home for 13 months.” The superior court found termination
would benefit the children because they “would be in a safe, stable
environment free from substance abuse and with caregivers that are able to
meet the children’s needs.” And each placement intended to proceed to


                                       4
                          LINSAY A. v. DCS et al.
                           Decision of the Court

adoption. See Alma S., 245 Ariz. at 150, ¶ 13 (a child’s prospective adoption
can support a best-interests finding).

¶15            Reasonable evidence, therefore, supports the superior court’s
best-interests finding. See Jordan C., 223 Ariz. at 93, ¶ 18. Accordingly, the
superior court did not abuse its discretion or discount J.V.’s placement in a
separate home from the other children.

                              CONCLUSION

¶16           We affirm the superior court’s order terminating mother’s
parental rights.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5